                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 1 of 25




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   RICHARD DENT, J.D. HILL, JAMES
                                       MCMAHON, JEREMY NEWBERRY,
                                  11   RON PRITCHARD, RON STONE, KEITH                      No. C 14-02324 WHA
                                       VAN HORNE, AND MARCELLUS
                                  12   WILEY,
Northern District of California
 United States District Court




                                  13                  Plaintiffs,                           ORDER DENYING CLASS
                                                                                            CERTIFICATION
                                  14           v.

                                  15   NATIONAL FOOTBALL LEAGUE,
                                  16                  Defendant.

                                  17

                                  18                                         INTRODUCTION

                                  19        This case has seen seven years of litigation, three motions to dismiss, two trips to our

                                  20   court of appeals, and now a motion for class certification. Plaintiffs move to certify a

                                  21   nationwide class of former professional football players who played for 32 different teams

                                  22   across 23 different states over a period of 35 years asserting a common law claim of negligent

                                  23   voluntary undertaking for failure to ensure the proper recordkeeping, administration and

                                  24   distribution of pain killers and other prescription drugs used in professional football. For the

                                  25   following reasons, the motion is DENIED.

                                  26
                                  27

                                  28
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 2 of 25




                                   1                                           STATEMENT

                                   2        Defendant National Football League is an unincorporated association of 32 separately-

                                   3   owned and independently-operated professional football “clubs” or teams. “The NFL

                                   4   promotes, organizes, and regulates professional football in the United States, but it does not

                                   5   employ individual football players; they are employees of the teams for whom they play.”

                                   6   Dent v. National Football League, 902 F.3d 1109, 1114 (9th Cir. 2018) (cleaned up) (Dent I).

                                   7        “Since 1968, the NFL, its member teams, and NFL players have been bound by a series

                                   8   of CBAs [collective bargaining agreements] negotiated by the NFL Players’ Association (the

                                   9   players’ bargaining unit) and the NFL Management Council (the teams’ bargaining unit).

                                  10   Since 1982, the CBAs have included provisions regarding ‘players’ rights to medical care and

                                  11   treatment.’ Those provisions have changed somewhat over the years, but generally speaking,

                                  12   they have required teams to employ board-certified orthopedic surgeons and trainers who are
Northern District of California
 United States District Court




                                  13   certified by the National Athletic Trainers Association, and they have guaranteed players the

                                  14   right to access their medical records, obtain second opinions, and choose their own surgeons.

                                  15   The CBAs imposed certain disclosure requirements on team doctors; for example, the 1982

                                  16   CBA established that ‘if a Club physician advised a coach or other Club representative of a

                                  17   player’s physical condition which could adversely affect the player’s performance or health,

                                  18   the physician would also advise the player.’ The 1993 CBA added the requirement that ‘if

                                  19   such condition could be significantly aggravated by continued performance, the physician

                                  20   would advise the player of such fact in writing.’” Dent I, 902 F.3d at 1114 (footnotes omitted).

                                  21        1.      DENT I.
                                  22        Plaintiffs Richard Dent, Jeremy Newberry, J.D. Hill, Keith Van Horne, Ron Stone, Ron

                                  23   Pritchard, James McMahon, and Marcellus Wiley are retired NFL players who played for

                                  24   many different NFL teams from 1969 to 2008.

                                  25        Plaintiffs filed this action in May 2014 on behalf of a putative nationwide class of all

                                  26   retired NFL players. Before the NFL filed an answer, plaintiffs followed up with a first, then

                                  27   second, amended complaint. At all material times, plaintiffs have alleged that the NFL has

                                  28   maintained a “return to play business plan,” pursuant to which players are pressured to perform
                                                                                       2
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 3 of 25




                                   1   at their highest possible competitive levels, including by prematurely returning to play after a

                                   2   severe injury. Plaintiffs allege that the NFL and the clubs pressured them to prematurely return

                                   3   to play in the face of frequent, painful injuries by providing them with excessive amounts of

                                   4   addictive opioid pain killers, like Vicodin, Percodan, and Percocet, and non-steroidal anti-

                                   5   inflammatories drugs (NSAIDs), like Toradol. In addition, plaintiffs have alleged that club

                                   6   doctors and trainers gave them the drugs without written prescriptions, in unlabeled manila

                                   7   envelopes, and without proper warnings about risks of side effects, including long-term risks of

                                   8   excessive use.

                                   9         The second amended complaint asserted state common law claims for relief, including

                                  10   fraud, concealment, misrepresentation, and negligence per se predicated in part on the NFL’s

                                  11   alleged provision and administration of controlled substances without written prescriptions,

                                  12   proper labeling, or disclosures in violation of the Controlled Substances Act, 21 U.S.C. § 801
Northern District of California
 United States District Court




                                  13   et seq.

                                  14         A December 2014 order dismissed the second amended complaint in its entirety (Dkt No.

                                  15   106). The order found that Section 301 of the Labor Management Relations Act preempted the

                                  16   state common law claims because assessing what duty the NFL owed the players to protect

                                  17   them from medication abuse by the clubs, and whether the NFL breached that duty, would

                                  18   require interpretation of the CBAs. Specifically, the order stated (id. at 12):

                                  19                In determining the extent to which the NFL was negligent in
                                                    failing to curb medication abuse by the clubs, it would be essential
                                  20                to take into account the affirmative steps the NFL has taken to
                                                    protect the health and safety of the players, including the
                                  21                administration of medicine. The NFL addressed the problem of
                                                    adequate medical care for players in at least one important and
                                  22                effective way, i.e., through a bargaining process that imposed
                                                    uniform duties on all clubs — without diminution at the whim of
                                  23                individual state tort laws. Therefore, the NFL should at least be
                                                    given credit, in any negligence equation, for the positive steps it
                                  24                has taken and imposed on the clubs via collective bargaining.
                                  25

                                  26
                                  27

                                  28
                                                                                       3
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 4 of 25




                                   1         Our court of appeals reversed in Dent I. Our court of appeals focused on the allegations

                                   2   that the NFL itself had distributed and administered drugs in violation of potentially applicable

                                   3   statutes:

                                   4                        Each team hires doctors and trainers who attend to players’
                                                    medical needs. Those individuals are employees of the teams, not
                                   5                the NFL. But the players’ Second Amended Complaint (SAC)
                                                    asserts that the NFL itself directly provided medical care and
                                   6                supplied drugs to players. For example, the SAC alleges that:
                                   7                        •   “The NFL directly and indirectly supplied players with
                                                                and encouraged players to use opioids to manage pain
                                   8                            before, during and after games in a manner the NFL
                                                                knew or should have known constituted a misuse of the
                                   9                            medications and violated Federal drug laws.”
                                  10                        •   “The NFL directly and indirectly administered Toradol
                                                                on game days to injured players to mask their pain.”
                                  11
                                                            •   “The NFL directly and indirectly supplied players with
                                  12                            NSAIDs, and otherwise encouraged players to rely
Northern District of California
 United States District Court




                                                                upon NSAIDs, to manage pain without regard to the
                                  13                            players’ medical history . . . .”
                                  14                        •   “The NFL directly and indirectly supplied players with
                                                                local anesthetic medications to mask pain and other
                                  15                            symptoms stemming from musculoskeletal injury when
                                                                the NFL knew that doing so constituted a dangerous
                                  16                            misuse of such medications.”
                                  17                        •   “NFL doctors and trainers gave players medications
                                                                without telling them what they were taking or the
                                  18                            possible side effects and without proper recordkeeping.
                                                                . . .”
                                  19
                                                            •   “Medications are controlled by the NFL Security Office
                                  20                            in New York . . . .”
                                  21                                          *              *               *
                                  22                        The players argue that they were injured by the NFL’s
                                                    “provision and administration” of controlled substances without
                                  23                written prescriptions, proper labeling, or warnings regarding side
                                                    effects and long-term risks, and that this conduct violated the
                                  24                Controlled Substances Act, 21 U.S.C. § 801 et seq.; the Food,
                                                    Drugs, and Cosmetics Act, 21 U.S.C. § 301 et seq.; and the
                                  25                California Pharmacy Laws, Cal. Bus. & Prof. Code § 4000 et seq.
                                  26                        The district court believed that the “essence” of the
                                                    plaintiffs’ negligence claim “is that the individual clubs mistreated
                                  27                their players and the league was negligent in failing to intervene
                                                    and stop their alleged mistreatment.” However, as we read the
                                  28                complaint, the plaintiffs are not merely alleging that the NFL failed
                                                                                       4
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 5 of 25



                                                      to prevent medication abuse by the teams, but that the NFL itself
                                   1                  illegally distributed controlled substances, and therefore its actions
                                                      directly injured players. The SAC alleges that the NFL “directly
                                   2                  and indirectly supplied players” with drugs. It also alleges that the
                                                      NFL implemented a “League-wide policy” regarding Toradol, that
                                   3                  “medications are controlled by the NFL Security Office in New
                                                      York,” that “the NFL coordinated the illegal distribution of
                                   4                  painkillers and anti-inflammatories for decades,” and that “NFL
                                                      doctors and trainers” gave players medications “without telling
                                   5                  them what they were taking or the possible side effects.”
                                   6   902 F.3d at 1115, 1118 (footnote omitted). A footnote to the latter paragraph stated: “The

                                   7   NFL argues that the doctors and trainers who actually provided medications to players were

                                   8   employees of the teams, not the NFL. But at this stage of the litigation, we must take the

                                   9   allegations in the SAC as true.” Id. at 1118, n.5.

                                  10         This reading of the second amended complaint drove our court of appeals’ analysis.

                                  11   “With that reading of the complaint in mind,” our court of appeals stated, “to the extent the

                                  12   NFL is involved in the distribution of controlled substances, it has a duty to conduct such
Northern District of California
 United States District Court




                                  13   activities with reasonable care” and that “when it comes to distribution of potentially

                                  14   dangerous drugs, minimum standards are established by statute,” such as the Controlled

                                  15   Substances Act and Food, Drug, and Cosmetics Act. Id. at 1118–19. To the extent the NFL

                                  16   violated those laws, our court of appeals held, adjudicating plaintiffs’ claims did not require

                                  17   interpretation of the CBAs:

                                  18                  [T]he district court noted that the CBAs place medical disclosure
                                                      obligations “squarely on Club physicians, not on the NFL.” But
                                  19                  the teams’ obligations under the CBAs are irrelevant to the
                                                      question of whether the NFL breached an obligation to players by
                                  20                  violating the law. The parties to a CBA cannot bargain for what is
                                                      illegal. Allis-Chalmers [Corp. v. Lueck, 471 U.S. 202, 212
                                  21                  (1985)]; see also Cramer [v. Consolidated Freightways, Inc., 255
                                                      F.3d 683, 695 (9th Cir. 2001)].
                                  22
                                       Id. at 1121.
                                  23
                                             Dent I held “only that the plaintiffs’ negligence claim regarding the NFL’s alleged
                                  24
                                       violation of federal and state laws governing controlled substances [was] not preempted by
                                  25
                                       § 301.” Ibid. Dent I reversed and remanded for a determination whether the negligence claim
                                  26
                                       was sufficiently pled.
                                  27

                                  28
                                                                                         5
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 6 of 25



                                            2.      EVANS V. ARIZONA CARDINALS FOOTBALL, LLC.
                                   1
                                            Meanwhile, in 2015, after plaintiffs had filed the first notice of appeal in Dent, a different
                                   2
                                       group of retired NFL players (and the widow of one), represented by the same counsel, filed a
                                   3
                                       class action complaint on behalf of the same putative class with virtually identical allegations
                                   4
                                       this time against each of the clubs in federal court in Maryland. Compl., Evans et al. v.
                                   5
                                       Arizona Cardinals Football Club, LLC, et al. (No. WMN-15-1457) (Dist. of Md., May 21,
                                   6
                                       2015) (Judge William M. Nickerson). Judge Nickerson transferred Evans to this district under
                                   7
                                       28 U.S.C. Section 1404, finding that the transfer would serve judicial economy because Evans
                                   8
                                       could be assigned to the undersigned judge as a case related to Dent. Evans v. Arizona
                                   9
                                       Cardinals Football, LLC, 2016 WL 759208 (Dist. of Md., Feb. 25, 2016) (Judge William N.
                                  10
                                       Nickerson). Upon arrival here, an order assigned Evans to the undersigned judge as related to
                                  11
                                       Dent under Civil Local Rule 3-12.
                                  12
Northern District of California




                                            The complaint asserted claims for intentional misrepresentation and “civil conspiracy.”
 United States District Court




                                  13
                                       The teams moved to dismiss the complaint on the grounds that Section 301 of the Labor
                                  14
                                       Management Relations Act preempted the claims and that the claims were time-barred by the
                                  15
                                       statute of limitations. A July 2016 order denied the motion. As for preemption, the order
                                  16
                                       distinguished the Dent claims as grounded in the NFL’s negligent failure to intervene to protect
                                  17
                                       the players from the clubs’ excessive dispensation of drugs thereby implicating the affirmative
                                  18
                                       steps taken by the NFL in the form of the CBA provisions on that topic. In contrast, the claims
                                  19
                                       against the clubs alleged intentional conduct that violated, inter alia, the Controlled Substances
                                  20
                                       Act and, therefore, the claims fell within the illegality exception to Section 301 preemption as
                                  21
                                       described in Cramer v. Consolidated Freightways, Inc., 255 F.3d, 683 (9th Cir. 2001) (en
                                  22
                                       banc). As for the statute of limitations, the July 2016 order rejected the argument without
                                  23
                                       prejudice.
                                  24
                                            A November 2016 order granted the Evans plaintiffs leave to file a first amended
                                  25
                                       complaint adding claims under the Racketeer Influenced and Corrupt Organizations Act, 18
                                  26
                                       U.S.C. §§ 1962, 1964, and for concealment, in addition to previously asserted claims for
                                  27
                                       intentional misrepresentation and “civil conspiracy.”
                                  28
                                                                                       6
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 7 of 25




                                   1          In February 2017, an order dismissed the RICO claims with prejudice, finding that the

                                   2   four-year statute of limitations for civil RICO claims barred the Evans plaintiffs’ RICO claims.

                                   3   To establish a civil RICO claim, a plaintiff had to show injury to business or property. 18

                                   4   U.S.C. § 1964(c). In an attempt to satisfy that requirement, the Evans plaintiffs alleged that the

                                   5   clubs’ distribution of excessive medications cut their NFL careers short and diminished their

                                   6   post-NFL employment prospects. The four-year limitations period for a civil RICO claim

                                   7   began to run when the plaintiffs knew or should have known of their underlying injury.

                                   8   Rotella v. Wood, 528 U.S. 549, 553–55 (2000); Pincay v. Andrews, 238 F.3d 1106, 1109 (9th

                                   9   Cir. 2001). The Evans plaintiffs who asserted RICO claims had all retired from the NFL by

                                  10   2004 (at the latest), at which point they had constructive knowledge of their underlying

                                  11   injuries; therefore, the statute of limitations barred them from asserting RICO claims more than

                                  12   a decade later.
Northern District of California
 United States District Court




                                  13        Two subsequent orders granted summary judgment on the remaining claims based on the

                                  14   statute of limitations and the exclusive remedy rule of the workers’ compensation statutes of

                                  15   the remaining plaintiffs’ resident states. Final judgment entered in Evans in July 2017. Our

                                  16   court of appeals affirmed. Evans v. Arizona Cardinals Football Club, LLC, 761 Fed. App’x

                                  17   701 (9th Cir. 2019).

                                  18        3.      DENT II.
                                  19        On remand from our court of appeals in Dent I, plaintiffs were given leave to file their

                                  20   best and final complaint. Plaintiffs filed a third amended complaint (the operative complaint),

                                  21   abandoning their other theories of liability leaving only a common law negligence claim. In

                                  22   addition to a negligence per se theory previously asserted, plaintiffs proffered two additional

                                  23   theories of negligence: special relationship, and negligent voluntary undertaking.

                                  24        An April 2019 order dismissed the complaint entirely for failure to state a claim (Dkt No.

                                  25   135). As for negligence per se, the order found that the third amended complaint did not

                                  26   sufficiently allege that the NFL itself had violated the statutes governing distribution and

                                  27   administration of controlled substances (id. at 8–9):

                                  28
                                                                                       7
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 8 of 25



                                                    Significantly, plaintiffs do not make any specific, plausible
                                   1                allegation that the relevant statutes apply to the NFL, let alone that
                                                    the NFL violated those statutes. . . . [N]owhere in the third
                                   2                amended complaint do plaintiffs allege, as they previously pitched
                                                    before our court of appeals, that the NFL undertook to provide
                                   3                direct medical care and treatment to players such that its conduct
                                                    violated any relevant drug laws. Though plaintiffs generally
                                   4                contend that the NFL controlled and directed the distribution of the
                                                    players’ medication via the “Business Plan,” nowhere in the third
                                   5                amended complaint do plaintiffs specifically allege any facts as to
                                                    how the NFL instructed the club doctors’ handling, distribution,
                                   6                and administration of the drugs or otherwise forced the club
                                                    doctors to violate any relevant drug laws.
                                   7
                                       The April 2019 order further found that the third amended complaint failed to plausibly allege
                                   8
                                       a negligent voluntary undertaking theory because the complaint had “not specifically alleged
                                   9
                                       how the NFL’s conduct increased the risk of harm to plaintiffs” (id. at 13).
                                  10
                                            Plaintiffs appealed again. Dent v. National Football League, 968 F.3d 1126 (9th Cir.
                                  11
                                       2020) (Dent II). Importantly, in Dent II, plaintiffs did an about face, disavowing the assertion
                                  12
Northern District of California




                                       that had carried the day in Dent I. Namely, in Dent I, our court of appeals had relied on the
 United States District Court




                                  13
                                       allegations that the NFL itself, as opposed to the clubs, had distributed the drugs to the players.
                                  14
                                       Dent I, 902 F.3d at 1118. But at oral argument in Dent II,
                                  15
                                                    Plaintiffs’ counsel acknowledged that the phrase “NFL doctors and
                                  16                trainers,” as used in the [third amended complaint], does not
                                                    actually refer to any employees of the NFL itself. Despite the
                                  17                [third amended complaint’s] references to “Club doctors and
                                                    trainers,” Plaintiffs’ counsel conceded that the “NFL” and “Club”
                                  18                doctors and trainers are one and the same, and are in fact the hired
                                                    hands of the Clubs.
                                  19
                                       Dent II, 968 F.3d at 1131. That concession doomed plaintiffs’ negligence per se theory. Dent
                                  20
                                       II also affirmed dismissal of the special relationship theory of negligence.
                                  21
                                            Our court of appeals reversed, however, dismissal of the negligent voluntary undertaking
                                  22
                                       theory. As Dent II noted, California follows the theory of liability to third persons for physical
                                  23
                                       harm caused when, under certain circumstances, one negligently performs a voluntary
                                  24
                                       undertaking to another, as articulated by Section 324A of the Restatement (Second) of Torts.
                                  25
                                       Dent II, at 1132 (citing Artiglio v. Corning Inc., 18 Cal. 4th 604 (1998)). Dent II held that
                                  26
                                       plaintiffs had sufficiently pled such a theory under the following elements:
                                  27
                                                    (1) The defendant undertook to render services to another; (2) of a
                                  28                kind the defendant should have recognized as necessary for the
                                                                                        8
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 9 of 25



                                                    protection of the plaintiff; (3) the defendant failed to exercise
                                   1                reasonable care in the performance of the undertaking; (4) the
                                                    failure resulted in physical harm to the plaintiff; and (5) the
                                   2                defendant’s carelessness increased the risk of such harm.
                                   3   Ibid. (cleaned up).

                                   4        Dent II held that the allegations of the NFL’s voluntary undertaking resembled Mayall ex

                                   5   rel. H.C. v. USA Water Polo, Inc., 909 F.3d 1055 (9th Cir. 2018). Mayall held that a claim

                                   6   based on a theory of voluntary undertaking survived a motion to dismiss where the complaint

                                   7   alleged that, “by failing to establish a concussion-management and return-to-play protocol for

                                   8   its youth water polo league, USA Water Polo had failed to exercise reasonable care in the

                                   9   performance of its undertaking—ensuring a healthy and safe environment for its players.”

                                  10   Mayall, 909 F.3d at 1067. Quoting from the operative complaint, Dent II stated:

                                  11                         Similarly, the [third amended complaint] alleges that the
                                                    NFL “voluntarily undertook a duty” to “ensure the proper
                                  12                recordkeeping, administration and distribution of medications,” but
Northern District of California




                                                    ultimately failed due to its “business culture in which everyone’s
 United States District Court




                                  13                financial interest depends on supplying medications to keep
                                                    players in the game.” Plaintiffs support this statement with factual
                                  14                allegations that the NFL created a drug oversight program in 1973,
                                                    which “required teams and their doctors to report to the NFL
                                  15                regarding the administration of medications.” Beginning in at least
                                                    the early 1990s, the NFL allegedly “began auditing clubs’
                                  16                compliance with federal drug laws,” such as “the types of drugs
                                                    being administered, the amounts in which they were administered,”
                                  17                and related information. Plaintiffs also claim that the NFL has
                                                    “mandated procedures to control the drug distribution system,”
                                  18                including the registration of the Clubs’ facilities as storage
                                                    facilities for controlled substances, the use of tracking software by
                                  19                SportPharm, and periodic drug-use audits by the NFL Security
                                                    Office. NFL Club trainers and doctors are supposedly “mandated
                                  20                by the NFL to meet on a yearly basis” with NFL officials, and
                                                    doctors provide “reports directly to the League about the
                                  21                medications.” The NFL also purportedly funded studies on
                                                    Toradol use, which resulted in Toradol guidelines that were not
                                  22                followed.
                                  23                                      *                *              *
                                  24                         The NFL has promulgated rules such as the “NFL
                                                    Prescription Drug Program and Protocol,” with the purpose (as that
                                  25                document allegedly states) of “providing guidelines for the
                                                    utilization of all prescription drugs provided to players and team
                                  26                personnel by physicians and other healthcare providers and
                                                    associated NFL clubs” and “to ensure appropriate handling” . . . in
                                  27                compliance with “regulations of the Federal Drug Enforcement
                                                    Administration (DEA) as they apply to controlled substances.” . . .
                                  28
                                                                                       9
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 10 of 25



                                                            . . . [The third amended complaint] paints a picture of the
                                   1                NFL’s “mandated” and “required” audits, oversight, and
                                                    procedures regarding drug distribution across member Clubs, as
                                   2                well as the NFL’s failure to enforce rules that it knows are
                                                    necessary to avoid further injury to players. These allegations
                                   3                support Plaintiffs’ theory that the NFL undertook “the duty of
                                                    overseeing the administration” of the distribution of pain
                                   4                medications to players and is aware that it should be providing
                                                    protections.
                                   5
                                       Id. at 1132–34.
                                   6
                                             Dent II remanded the negligent voluntary undertaking claim, instructing the district court
                                   7
                                       to “examine afresh whether the NFL’s general disclaimer of liability for individual players’
                                   8
                                       medical treatment is relevant to the sufficiently pled allegations of the organizations’ inaction,
                                   9
                                       where audit results demonstrate failure to safely distribute pain killers . . . .” Id. at 1136.
                                  10
                                             Upon remand, a February 2021 order denied the NFL’s second motion to dismiss based
                                  11
                                       on Section 301 preemption (Dkt. No. 154). That order first found that the 2011 CBA
                                  12
Northern District of California




                                       contained the NFL’s general disclaimer of liability alluded to by Dent II but no prior CBAs
 United States District Court




                                  13
                                       contained such a disclaimer. The parties agreed that because no named plaintiff played after
                                  14
                                       2008, the 2011 CBA did not apply.
                                  15
                                             As for preemption based on the earlier CBAs, the February 2021 order explained (id. at
                                  16
                                       10–11):
                                  17
                                                            While the NFL says that the “core” injury plaintiffs allege
                                  18                arises out of their premature “return-to-play” — an issue the CBAs
                                                    cover — other injuries, such as the harmful and long-term side
                                  19                effects from over-administration of prescription medications, are
                                                    also implicated. And, unlike “return-to-play,” the proper
                                  20                administration and distribution of medications is not a subject the
                                                    CBAs explicitly cover. Counsel for plaintiffs insist they can prove
                                  21                the voluntary undertaking claim without reference to any of the
                                                    CBAs, such as through voluntary programs that the NFL allegedly
                                  22                imposed on the individual clubs. To illustrate the viability of their
                                                    proposed method of proof, there will need to be a matching of each
                                  23                such undertaking against the CBAs to assess the extent to which
                                                    interpretations of the CBAs are intertwined with the voluntary
                                  24                programs.
                                  25                        Another problem is whether the plaintiffs’ proof and theory
                                                    will be that the undertaking itself was negligently carried out, as
                                  26                opposed to whether the NFL failed to intervene and stop the clubs’
                                                    alleged abuses of controlled substances in the face of receiving
                                  27                information to that effect. For example, plaintiffs point to the
                                                    NFL’s audits of the clubs’ use of prescription drugs, which
                                  28                allegedly showed or should have showed that the clubs were
                                                                                        10
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 11 of 25



                                                    supplying copious amounts of painkillers to players. Now, if the
                                   1                theory is that the audits themselves were negligently conducted
                                                    (such that they failed to reveal the true extent of the problem), then
                                   2                little or no interpretation of any CBA will be required. On the
                                                    other hand, if the theory is that the audits showed rampant misuse
                                   3                of painkillers by the clubs and that the NFL’s failure to intervene
                                                    constituted negligence, then in evaluating whether the NFL failed
                                   4                to do enough, we will need to look at what the NFL committed to
                                                    do on that subject (if anything) in the CBAs. And, we will need to
                                   5                evaluate the extent to which the terms of any CBA need to be
                                                    “interpreted.”
                                   6
                                            Plaintiffs now seek to certify the following class:
                                   7
                                                    All NFL players who played in the National Football League at
                                   8                any time between January 1, 1973 and December 31, 2008, and
                                                    who received Medications from an NFL club, including, but not
                                   9                limited to, opioids (such as Vicodin, Percocet, Percodan,
                                                    Hydrocodone, etc.), non-steroidal anti-inflammatory drugs (such as
                                  10                Toradol, Vioxx, Naprosyn, Indocin, Celebrex, etc.), corticosteroids
                                                    (such as Prednisone), or local anesthetics (such as Lidocaine,
                                  11                Xylocaine, etc.).
                                  12        This order follows full briefing and a hearing.
Northern District of California
 United States District Court




                                  13                                             ANALYSIS

                                  14        Certification of a class action is governed by Federal Rule of Civil Procedure 23.

                                  15   Plaintiffs must show that the proposed class action satisfies each of the four prerequisites of

                                  16   Rule 23(a) and one of the three requirements of Rule 23(b). Rule 23(a) requires plaintiffs to

                                  17   show:

                                  18            (1) the class is so numerous that joinder of all members is

                                  19            impracticable;

                                  20            (2) there are questions of law or fact common to the class;

                                  21            (3) the claims or defenses of the representative parties are typical of

                                  22            the claims or defenses of the class; and

                                  23            (4) the representative parties will fairly and adequately protect the

                                  24            interests of the class.

                                  25        Plaintiffs seek certification under Rule 23(b)(3), which requires them to show that:

                                  26                the questions of law or fact common to class members predominate
                                                    over any questions affecting only individual members, and that a
                                  27                class action is superior to other available methods for fairly and
                                                    efficiently adjudicating the controversy.
                                  28
                                                                                      11
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 12 of 25




                                   1         A district court must do a rigorous analysis to determine if the requirements of Rule 23

                                   2   are satisfied. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350–51 (2011). “Frequently that

                                   3   rigorous analysis will entail some overlap with the merits of the plaintiff’s underlying claim.

                                   4   That cannot be helped. The class determination generally involves considerations that are

                                   5   enmeshed in the factual and legal issues comprising the plaintiff’s cause of action.” Id. at 351

                                   6   (cleaned up).

                                   7        1.         PLAINTIFFS’ THEORY OF LIABILITY AFTER DENT I AND DENT II.
                                   8         The briefing and hearing on the instant motion have revealed that, despite two opinions

                                   9   from our court of appeals on the subject, the precise nature of plaintiffs’ theory of the NFL’s

                                  10   liability remains elusive.

                                  11         As noted, in Dent I, our court of appeals held that Section 301 of the LMRA did not

                                  12   preempt plaintiffs’ claims against the NFL “to the extent the NFL is involved in the
Northern District of California
 United States District Court




                                  13   distribution of controlled substances” and to the extent the NFL’s conduct in such distribution

                                  14   violated relevant statutes, in particular the Controlled Substances Act. Dent I, 902 F.3d at

                                  15   1119. Dent I repeatedly emphasized plaintiffs’ allegations that the “NFL itself illegally

                                  16   distributed controlled substances, and therefore its actions directly injured players.” 902 F.3d

                                  17   at 1118.

                                  18         In their second appearance before our court of appeals, plaintiffs admitted those

                                  19   allegations were incorrect; the NFL did not distribute or administer medications to the players,

                                  20   only club physicians and trainers did so:

                                  21                   Plaintiffs’ counsel acknowledged that the phrase “NFL doctors and
                                                       trainers,” as used in the [third amended complaint], does not
                                  22                   actually refer to any employees of the NFL itself. Despite the
                                                       [third amended complaint’s] separate references to “Club doctors
                                  23                   and trainers,” Plaintiffs’ counsel conceded that the “NFL” and
                                                       “Club” doctors and trainers are one and the same, and are in fact
                                  24                   the hired hands of the Clubs.
                                  25   Dent II, 968 F.3d at 1131. Thus, because the “NFL doctors and trainers” allegedly acting in

                                  26   violation of the drug laws were not NFL employees or agents at all, Dent II affirmed dismissal

                                  27   of the negligence per se theory. Id. at 1132.

                                  28
                                                                                       12
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 13 of 25




                                   1        Dent II saved, however, the negligent voluntary undertaking theory. Dent II held that

                                   2   plaintiffs had plausibly alleged the following elements of that claim:

                                   3                (1) The defendant undertook to render services to another; (2) of a
                                                    kind the defendant should have recognized as necessary for the
                                   4                protection of the plaintiff; (3) the defendant failed to exercise
                                                    reasonable care in the performance of the undertaking; (4) the
                                   5                failure resulted in physical harm to the plaintiff; and (5) the
                                                    defendant’s carelessness increased the risk of such harm.
                                   6
                                       Id. at 1132 (cleaned up).
                                   7
                                            Dent II articulated the content of the NFL’s duty under that theory, in part, as follows:
                                   8
                                                            •   “[T]he NFL ‘voluntarily undertook a duty’ to ‘ensure
                                   9                            the proper recordkeeping, administration and
                                                                distribution of medications’ . . . .” Id. at 1132.
                                  10
                                                            •   “[T]he NFL created a drug oversight program in 1973,
                                  11                            which ‘required teams and their doctors to report to the
                                                                NFL regarding the administration of medications.’”
                                  12                            Ibid.
Northern District of California
 United States District Court




                                  13                        •   The NFL “‘audit[ed] clubs’ compliance with federal
                                                                drug laws,’ such as ‘the types of drugs being
                                  14                            administered, the amounts in which they were
                                                                administered,’ and related information.” Id. at 1132–
                                  15                            33.
                                  16                        •   “[T]he NFL has ‘mandated procedures to control the
                                                                drug distribution system,’ including the registration of
                                  17                            the Clubs’ facilities as storage facilities for controlled
                                                                substances . . . .” Id. at 1133.
                                  18
                                                            •   “[T]he NFL undertook ‘the duty of overseeing the
                                  19                            administration’ of the distribution of pain medications
                                                                to players and is aware that it should be providing
                                  20                            protections.” Id. at 1134.
                                  21                        •   Despite the NFL’s one-step-removed relationship to the
                                                                players, it was within the NFL’s control to promulgate
                                  22                            rules or guidelines that could improve safety for players
                                                                across the league. Ibid. (citing Mayall, 909 F.3d at
                                  23                            1068).
                                  24        Thus, to determine whether the NFL breached its duty “to ensure the proper

                                  25   recordkeeping, administration and distribution of medications” by the clubs, a duty specifically

                                  26   called out by the appellate opinion, and whether such a breach caused harm to a player, we

                                  27   must by definition look at the actions of the clubs vis á vis the players and determine if those

                                  28   club-level actions were “proper.”
                                                                                       13
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 14 of 25




                                   1         At the hearing on the instant motion, the undersigned judge suggested that the necessity

                                   2   of such an approach presented an obstacle to class adjudication, given the likelihood that the 32

                                   3   different clubs (in 23 different jurisdictions) had significantly different medical practices over

                                   4   the 35-year period plaintiffs seek to certify. Plaintiffs’ counsel responded that Dent II

                                   5   precluded consideration of the conduct of the clubs. Not so. Please consider each of the bullet

                                   6   items listed above that our court of appeals held supported a duty by the NFL. Those items

                                   7   necessarily turn in part on the propriety of conduct by the clubs.

                                   8        As will be shown, the principal Rule 23 problem is that there is no set of common

                                   9   methods of proof on a class-wide basis.

                                  10        2.      COMMON QUESTIONS OF LAW DO NOT PREDOMINATE.
                                  11         As stated, plaintiffs seek to bring a state common law negligence claim on behalf of a

                                  12   nationwide class of all NFL players who played at any time during the 35-year period from
Northern District of California
 United States District Court




                                  13   1973 to 2008 and who received any drugs from his team. Plaintiffs assert that New York

                                  14   negligence law should apply to the entire class, or, if New York law cannot be applied to the

                                  15   entire class, the law of the named plaintiffs’ resident states, California, Arizona, and Illinois,

                                  16   should apply to the entire class (Br. at 29–30). (Recall that our court of appeals applied only

                                  17   California law.)

                                  18         “A federal court sitting in diversity must look to the forum state’s choice of law rules to

                                  19   determine the controlling substantive law.” Zinser v. Accufix Research Inst., Inc., 253 F.3d

                                  20   1180, 1187 (9th Cir. 2001).

                                  21         California employs a three-step governmental interest analysis for choice-of-law

                                  22   problems:

                                  23                First, the court determines whether the relevant law of each of the
                                                    potentially affected jurisdictions with regard to the particular issue
                                  24                in question is the same or different. Second, if there is a
                                                    difference, the court examines each jurisdiction’s interest in the
                                  25                application of its own law under the circumstances of the particular
                                                    case to determine whether a true conflict exists. Third, if the court
                                  26                finds that there is a true conflict, it carefully evaluates and
                                                    compares the nature and strength of the interest of each jurisdiction
                                  27                in the application of its own law to determine which state’s interest
                                                    would be more impaired if its policy were subordinated to the
                                  28                policy of the other state and then ultimately applies the law of the
                                                                                        14
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 15 of 25



                                                    state whose interest would be more impaired if its law were not
                                   1                applied.
                                   2   McCann v. Foster Wheeler LLC, 48 Cal. 4th 68, 87–88 (2010) (cleaned up).

                                   3         At the hearing on the instant motion, plaintiffs’ counsel misstated that plaintiffs’ briefing

                                   4   had done a comprehensive survey of the law of all 50 states and shown that virtually all 50

                                   5   states follow Section 323 of the Restatement (Second) of Torts in recognizing a claim for

                                   6   negligent voluntary undertaking. Plaintiffs have produced no such comprehensive survey in

                                   7   their briefs. At the hearing, plaintiffs’ counsel baldly asserted that “[e]very jurisdiction in the

                                   8   United States has based its voluntary negligence law off of Restatement [(Second) of Torts

                                   9   Sections] 323 and 324[A]” (Tr. 3:5–6). But plaintiffs’ briefing compared the law of only four

                                  10   states: New York (where the NFL is headquartered), Arizona, California, and Illinois (where

                                  11   named plaintiffs live). We “cannot rely merely on assurances of counsel that any problems

                                  12   with predominance or superiority can be overcome.” Zinser, at 1189 (citation omitted). This
Northern District of California
 United States District Court




                                  13   failure to analyze all possible jurisdictions, as required under the law of the forum state, is a

                                  14   showstopper. Plaintiffs’ counsel has simply assumed away the problem and provided an

                                  15   inadequate record for certification. The problem is that a proper adjudication of each player’s

                                  16   claim may lead to application of the law of 23 different states. Plaintiffs’ brief offers no help

                                  17   to find otherwise.

                                  18         Under California’s choice-of-law rules, “a jurisdiction ordinarily has the predominant

                                  19   interest in regulating conduct that occurs within its borders. . . .” McCann, 48 Cal. 4th at 97–

                                  20   98 (cleaned up). “[A]lthough the law of the place of the wrong is not necessarily the

                                  21   applicable law for all tort actions, the situs of the injury remains a relevant consideration.”

                                  22   Offshore Rental Co. v. Continental Oil Co., 22 Cal. 3d 157, 168 (1978) (citation omitted). In

                                  23   addition, however, the state where a plaintiff resides at the time of the lawsuit also generally

                                  24   has an interest in providing its residents with a remedy, even when the wrong and the injury

                                  25   occurred outside of the state. McCann, 48 Cal. 4th at 95; Zinser, 253 F.3d at 1187.

                                  26         Look at a map of the United States. At least 23 states are implicated. The putative class

                                  27   members include thousands of current and former NFL players spanning 35 years of play, 32

                                  28
                                                                                       15
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 16 of 25




                                   1   different teams, and medications administered and distributed (and injuries suffered) in at least

                                   2   23 different states. According to plaintiffs (Br. at 34, 36):

                                   3                        The NFL’s voluntary undertaking of a duty to protect the
                                                    health and safety of its players League-wide, and its concomitant
                                   4                breach of that duty by acting contrary to the health and safety of its
                                                    players, resulted in every Class member’s injuries in every
                                   5                NFL-sanctioned stadium in the United States.
                                   6                                       *                *             *
                                   7                        NFL players did not play, were not injured by the NFL’s
                                                    tortious conduct, and were not doled out massive amounts of
                                   8                medications in any one particular state. As plaintiffs’ [third
                                                    amended complaint] makes clear, Plaintiffs — and all Class
                                   9                members — were harmed in dozens of different cities during the
                                                    course of their NFL careers.
                                  10
                                            In other words, the potentially affected jurisdictions are (1) the states where class
                                  11
                                       members sustained injuries and (2) the states where they reside. “[T]he three-part California
                                  12
Northern District of California




                                       choice of law inquiry requires comparison of each non-forum state’s law and interest with
 United States District Court




                                  13
                                       California’s law and interest separately. As required by California law, [plaintiffs] thus must
                                  14
                                       apply California’s three-part conflict test to each non-forum state with an interest in the
                                  15
                                       application of its law.” Zinser, at 1188 (cleaned up).
                                  16
                                            Plaintiffs have cited a single decision granting certification of a state law claim on behalf
                                  17
                                       of a nationwide personal injury litigation class: In re Copley Pharmaceutical, Inc., 158 F.R.D.
                                  18
                                       485 (D. Wyo. 1994) (Judge Clarence Addison Brimmer). In that multidistrict litigation, Judge
                                  19
                                       Brimmer certified a nationwide class of all persons in the United States “who suffered damages
                                  20
                                       as a result of the inhalation of Albuterol manufactured, supplied, distributed or placed in
                                  21
                                       commerce by Copley Pharmaceutical, Inc.” 158 F.R.D. at 493. Judge Brimmer certified the
                                  22
                                       class under Rules 23(b)(3) and 23(c)(4). Pursuant to Rule 23(c)(4), Judge Brimmer found that
                                  23
                                       while “individual questions predominate[d] as to the issues of causation and injury,” “common
                                  24
                                       issues predominate[d] the Plaintiffs’ claims for strict liability, negligence, [and] negligence per
                                  25
                                       se.” Id. at 492. Judge Brimmer found that trying the “common issues” of negligence and strict
                                  26
                                       products liability for the class before one jury, then trying the individualized questions of
                                  27
                                       causation and damages before separate juries, was “the most equitable approach.” Ibid.
                                  28
                                                                                       16
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 17 of 25




                                   1          In re Copley Pharmaceuticals is distinguishable because the district court’s order stated

                                   2   that “the standard for ordinary negligence does not significantly differ throughout the country,

                                   3   and the differences that do exist can be remedied through careful instructions to the jury.” Id.

                                   4   at 491. Our court of appeals has recognized, however, that “the laws of negligence, products

                                   5   liability, and medical monitoring all differ in some respects from state to state.” Zinser, 253

                                   6   F.3d at 1188 (citation omitted).

                                   7          Plaintiffs have not met their burden to show that a single body of law can be applied to

                                   8   the entire class, or even that the differences among the states would be manageable. The Court

                                   9   is concerned that trial of plaintiffs’ proposed nationwide negligence class implicating the law

                                  10   of at least 23 different states would become a sprawling train-wreck. Variation in the law from

                                  11   state to state might make the trial unmanageable. Perhaps the differences would prove

                                  12   manageable. But plaintiffs have not met their burden to show it. “[N]o case law supports th[e]
Northern District of California
 United States District Court




                                  13   unduly burdensome task” of requiring “the district court [to] sua sponte survey the law of all

                                  14   fifty states.” In re Hyundai and Kia Fuel Economy Litig., 926 F.3d 539, 562, n.6 (9th Cir.

                                  15   2019). “The prospect of having to apply the separate laws of dozens of jurisdictions present[s]

                                  16   a significant issue for trial manageability, weighing against a predominance finding.” Id. at

                                  17   563.

                                  18          3.     CLUB BY CLUB FACTUAL QUESTIONS PREDOMINATE AND NO
                                                     COMBINATION OF METHODS OF COMMON PROOF EXIST TO
                                  19                 PROVE THE NFL’S CLASS-WIDE LIABILITY.
                                  20          In the early 1970s, the NFL developed a formal annual prescription drug audit program

                                  21   in “response to well-publicized dispensing of controlled substances from a few training rooms”

                                  22   and “practices among some teams in the early 1970s which were contrary to the normal

                                  23   prescribing of controlled substances” (Dkt. No. 169-7 at 61, 201). The head of the prescription

                                  24   drug audit program held the title NFL Drug Advisor. Dr. Forest S. Tennant, MD, took over as

                                  25   NFL Drug Advisor in 1986. That year, Dr. Tennant wrote to the team physicians and head

                                  26   trainers describing the purpose of the program:

                                  27                 The Annual Prescription Audit is primarily designed to insure that
                                                     controlled substances which are by definition, abusable, are stored,
                                  28                 prescribed, and recorded in appropriate documents as is normally
                                                                                       17
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 18 of 25



                                                    done in regular medical and pharmaceutical practice. The Annual
                                   1                Prescription Drug Audit is not intended to dictate the practice of
                                                    medicine or to unnecessarily limit prescribing options but to
                                   2                minimize abuse, diversion, and to present a sound image of quality
                                                    record-keeping and pharmaceutical practice.
                                   3
                                            Dr. Tennant described the double-check audit system utilized by the program:
                                   4
                                                    The League utilizes a double-check audit system, headed by Mr.
                                   5                Charles Jackson of NFL Security, to prevent diversion of
                                                    controlled (abusable) substances. One check is an on-site audit
                                   6                conducted in NFL training rooms by our security representatives.
                                                    This mechanism gives us the opportunity to determine, first-hand,
                                   7                if any performance-enhancing drugs such as anabolic steroids or
                                                    amphetamines are being dispensed. Also, controlled substances
                                   8                are actually counted to determine if inventory matches written
                                                    records. The second check is done by having each team submit
                                   9                their inventory records relative to controlled substances. Proper
                                                    record-keeping should provide an audit trail which shows the
                                  10                quantity of controlled substances which are purchased and
                                                    dispensed.
                                  11
                                            For purposes of class certification, there are four important takeaways from the
                                  12
Northern District of California




                                       prescription drug audits. First, the prescription drug audits showed substantial variation
 United States District Court




                                  13
                                       among the teams both in terms of recordkeeping and administration. For example, the 1990
                                  14
                                       report stated that “[a]udit trails by use of the dispensing-prescribing log and internal audit
                                  15
                                       summary are well done by some Clubs and essentially absent in others” (id. at 209). The
                                  16
                                       report went on (ibid.):
                                  17
                                                    Some Clubs don’t seem to know which drugs are controlled
                                  18                substances, and some don’t apparently understand the necessity
                                                    (and law) to keep dispensing logs and an internal audit. A review
                                  19                of Club logs and internal audits . . . reveal excellent tracking by
                                                    some . . . and some other Clubs do not have enough documentation
                                  20                to know if controlled substances are accounted for.
                                  21        Importantly, the variations among the clubs in terms of recordkeeping affect not only the

                                  22   lack of common proof, but also the substantive liability of the NFL. Recall that the NFL’s

                                  23   voluntary duty is, in part, to “ensure the proper recordkeeping, administration and distribution

                                  24   of medications” by the clubs. Dent II, 968 F.3d at 1132 (emphasis added). So, if a club

                                  25   maintained good drug records, the NFL did not breach its duty to players of that club, while

                                  26   players of a club who negligently maintained drug records might have claims. And, again, for

                                  27   players of clubs that failed to maintain proper drug records, we won’t have a method of

                                  28   common proof to show that such failure caused injury to the player, given the lack of records.
                                                                                       18
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 19 of 25




                                   1        The 1992 report stated: “The range of non-steroidal anti-inflammatory drugs (NSAIDs)

                                   2   and controlled substances used in the NFL is quite wide.” For example, in 1986, the maximum

                                   3   number of distinct types of controlled substances dispensed by a team was 15. In 2004, the 32

                                   4   teams averaged seven different types of NSAIDs and seven different types of controlled

                                   5   substances per team. In 2012, the average was 9.3 different kinds of NSAIDs and 13.6

                                   6   different kinds of controlled medications per club. The 2014 audit report confirmed that the

                                   7   variation in drug utilization among the clubs did not diminish over time, reporting “substantial

                                   8   variation exists in reported prescribing behaviors of NSAIDs and controlled medications” (Dkt

                                   9   No. 169-8 at 20; Dkt. No. 169-7 at 7, 59, 64, 70 108).

                                  10        The audit reports showed that not only did the teams dispense a wide variety of NSAIDs

                                  11   and controlled substances but dispensed the same drugs at significantly different volumes. For

                                  12   example, in the 2005 regular season (July 2005–January 2006), the New York Jets dispensed
Northern District of California
 United States District Court




                                  13   320 tablets of Toradol and 148 Toradol injections. By contrast, the previous season, the

                                  14   Indianapolis colts dispensed more than twice as many (651) doses of Toradol tablets and more

                                  15   than 1.5 times (249) as many Toradol injections (Dkt. No. 169-7 at 105, 111).

                                  16        Plaintiffs would have us wave our hand at these inter-team differences as merely a

                                  17   question of damages, not liability because, they say, the volumes were all unreasonable. At

                                  18   oral argument, plaintiffs’ counsel brazenly compared the differences in volumes of medications

                                  19   dispensed by the NFL teams to the difference in number of victims between “a serial killer

                                  20   who killed 20 people and a murderer who committed one[.] I guess I could say the murderer

                                  21   who committed one, you know, is better than the one who committed 20, but they’re all

                                  22   murderers” (Tr. 28:11–18). But this dogma cannot be presumed as a given. Plaintiffs have

                                  23   provided no reason or evidence, other than exaggerated rhetoric, to believe that the least

                                  24   volume of medications was equally unreasonable to the most and that such differences are

                                  25   immaterial. Moreover, plaintiffs have made no showing whatsoever that the wide variety of

                                  26   painkillers and non-steroidal anti-inflammatory drugs (NSAIDs) posed a uniform risk in terms

                                  27   of excessive use. The inter-team differences in terms of volumes and varieties of drugs cannot

                                  28   be ignored.
                                                                                      19
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 20 of 25




                                   1         Second, the few team-specific (as opposed to league-wide) audit results provided by

                                   2   plaintiffs show substantial variation over time even within one team. Again, to take the New

                                   3   York Jets as an example, in the 2006 regular season, the Jets dispensed 511 doses of Vicodin

                                   4   tablets. But the following year, the Jets dispensed 1275 doses of the same drug. Again,

                                   5   plaintiffs have provided no reason to believe that such differences are a matter of damages only

                                   6   rather than liability versus non-liability.

                                   7         Third, the prescription drug audits did not (and could not) provide a uniform standard of

                                   8   medical care for the team physicians trainers. The 1986 report emphasized that it did not

                                   9   “dictate how physicians should practice medicine. The practice of medicine is an art and

                                  10   science that is based upon a physician’s experience, training, patient’s needs, and local

                                  11   standards, to name a few factors” and is controlled by state law of the place of the practicing

                                  12   physician (Dkt. No. 169-7 at 63). The NFL made the point again in the 1992 report (Dkt. No.
Northern District of California
 United States District Court




                                  13   169-8 at 20):

                                  14                   It is crucial to point-out that this program is not designed to
                                                       comprehensively examine the prescribing behaviors of NFL
                                  15                   physicians, the drug dispensing/administering behaviors of athletic
                                                       trainers, or whether there existed the appropriate clinical diagnoses
                                  16                   justifying the prescribing, dispensing, or administration of these
                                                       drugs.
                                  17
                                       To determine whether the NFL breached its duty to ensure the proper recordkeeping,
                                  18
                                       administration and distribution of medications by the clubs, we will need to look at the
                                  19
                                       reasonableness of the conduct of the club physicians and trainers in that regard, which is in
                                  20
                                       turn governed by state law of the place of the practicing professionals. Plaintiffs have given us
                                  21
                                       no record whatsoever to evaluate these differences.
                                  22
                                             Fourth, the NFL has frequently modified the audit program itself over time in response to
                                  23
                                       changing circumstances within the league. For example, in 1987, the NFL began auditing only
                                  24
                                       controlled substances; prescription drugs that were not controlled substances were no longer
                                  25
                                       subject to the audits. Also in 1987, the NFL recommended standard dispensing log and
                                  26
                                       internal audit forms for controlled substances to the teams; prior to 1987, “there was no
                                  27
                                       standardization in the League, and controlled substances were, therefore, difficult to control
                                  28
                                                                                         20
                                        Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 21 of 25




                                   1     and audit.” In 1992, “[u]nlike previous years, NSAIDs were included along with controlled

                                   2     substances as the focus of the audits. . . . [T]he inclusion of the NSAIDs was based upon the

                                   3     significant utilization of these agents in organized sports and the great potential for deleterious

                                   4     consequences with high dosages or prolonged use.” Later on, the prescription drug audit

                                   5     program mandated that the clubs use an electronic recordkeeping system (Dkt. No. 169-7 at

                                   6     207–09; Dkt. No. 169-8 at 22).

                                   7            Plaintiffs allege that by voluntarily undertaking the prescription drug audit program, the

                                   8     NFL assumed a duty to conduct the audits with reasonable care for the benefit of the players.

                                   9     Whether the NFL did so will turn in large part on the drug recordkeeping, administration and

                                  10     distribution practices of the teams and how the NFL conducted the audits in response. But

                                  11     those factors have changed significantly over the 35-year period from 1973–2008.

                                  12            Finally, plaintiffs have attached to their motion a report published in 2011 of a telephonic
Northern District of California
 United States District Court




                                  13     survey of 644 retired NFL players who retired between 1979 and 2006 (the proposed class

                                  14     period is players who played between 1973–2008). Linda B. Cottler et al., Injury, Pain, and

                                  15     Prescription Opioid Use Among Former National Football League (NFL) Players, 116 Drug

                                  16     and Alcohol Dependence 188–194 (2011). To assess any correlation between injuries and

                                  17     opioid use in the NFL, and opioid misuse after retirement, interviewers asked the retired

                                  18     players about opioid use or misuse during their NFL careers; sources of opioids; concussions;

                                  19     other injuries; frequency and severity of injuries; and post-retirement use or misuse of opioids.

                                  20     Id. at 189.*

                                  21            Important for our purposes, 48% of the retired players reported using no prescription

                                  22     opioids during their NFL careers. Id. at 189–90. The study further found that those who did

                                  23

                                  24

                                  25            *
                                                  “Professional interviewers utilized a standard oral script to contact potential study participants by telephone
                                       to explain the purpose of the study and obtain verbal consent. No incentives were provided for participation in the 20
                                  26
                                       minute survey. Study protocols were approved by the Human Research Protection Office at the Washington
                                       University School of Medicine. [¶] The Survey of Retired NFL Football Players is a 62-item assessment, developed
                                  27
                                       for a telephone interview format and vigorously pre-tested among NFL players who were not part of the sample pool.”
                                       Ibid.
                                  28
                                                                                                  21
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 22 of 25




                                   1   use prescription opioids in the NFL (52% of those surveyed) reported obtaining them from

                                   2   different sources:

                                   3                37% obtained their opioids exclusively from a doctor, 12% got
                                                    them exclusively from a non-medical source, and the remaining
                                   4                majority (51%), reported the source of their prescription opioids to
                                                    be a combination of both doctors and illicit sources such as a
                                   5                teammate, coach, athletic trainer, or family member.
                                   6   Id. at 190 (emphases added).

                                   7        Although the survey respondents may not be perfectly representative of the putative class

                                   8   as a whole, they do overlap completely, i.e., all of the 644 survey respondents are putative

                                   9   class members. And, although plaintiffs do not allege injuries based solely on opioids (they

                                  10   also allege injuries from NSAIDs), their allegations rest heavily on injuries stemming from

                                  11   opioids. Therefore, the Cottler study is significant because it shows that a significant number

                                  12   of putative class members received opioids from sources other than their clubs. Even
Northern District of California
 United States District Court




                                  13   plaintiffs’ counsel do not contend that the NFL undertook to regulate the acquisition of pain

                                  14   killers by players from sources other than clubs. Yet this factor would have to be accounted

                                  15   for. But there is no practical way to do so on a class-wide basis.

                                  16        For the foregoing reasons, a Rule 23(b)(3) class will not be certified.

                                  17        4.      CLASS MEMBERS CLAIM LARGE DAMAGES.
                                  18        Rule 23(b)(3)(A) provides that one of the factors relevant to determining whether a class

                                  19   action is superior is “the class members’ interests in individually controlling the prosecution or

                                  20   defense of separate actions.” “Where damages suffered by each putative class member are not

                                  21   large, this factor weighs in favor of certifying a class action.” Zinser, 253 F.3d at 1190. In

                                  22   contrast, where putative class members claim relatively large damages, this factor weighs

                                  23   against class action. Ibid.

                                  24        Here, several putative class members claim damages greater than two million dollars

                                  25   (Dkt. No. 174-4 at 45). Moreover, plaintiffs represent that more than 1,800 putative class

                                  26   members have signed retainer agreements with plaintiffs’ counsel (Br. at 34). These facts

                                  27   show that individual class members have substantial incentive to pursue individual claims

                                  28   weighing against the superiority of a class action.
                                                                                      22
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 23 of 25



                                            5.      A RULE 23(c)(4) CLASS.
                                   1
                                             Plaintiffs argue that this case is appropriate for certification of an “issue class” under
                                   2
                                       Rule 23(c)(4), which states: “When appropriate, an action may be brought or maintained as a
                                   3
                                       class action with respect to particular issues.”
                                   4
                                             Plaintiffs argue that certification of the duty and breach elements of the negligence claim
                                   5
                                       are “issues” within the meaning of Rule 23(c)(4) such that whether (1) the NFL voluntarily
                                   6
                                       assumed a duty to the class and (2) the NFL breached that duty, can be tried on a class-wide
                                   7
                                       basis. Then, plaintiffs argue, assuming the class prevails on the first two elements, individual
                                   8
                                       class members can bring actions against the NFL in state courts across the country to prove
                                   9
                                       that the NFL’s class-wide breach proximately caused their injuries and to prove damages.
                                  10
                                             “[T]he theory of Rule 23(c)(4)[] is that the advantages and economies of adjudicating
                                  11
                                       issues that are common to the entire class on a representative basis may be secured even
                                  12
Northern District of California




                                       though other issues in the case may need to be litigated separately by each class member.”
 United States District Court




                                  13
                                       7AA WRIGHT & MILLER, FEDERAL PRACTICE AND PROCEDURE § 1790 (3d ed. 2021).
                                  14
                                             In order to be approved, class-wide adjudication of the common issues isolated under
                                  15
                                       Rule 23(c)(4) must still achieve judicial economy as to the action as a whole. Valentino v.
                                  16
                                       Carter-Wallace, Inc., 97 F.3d 1227, 1234 (9th Cir. 1996); In re Northern Dist. of California,
                                  17
                                       Dalkon Shield IUD Products Liability Litigation, 693 F.2d 847, 856 (9th Cir. 1982); 1
                                  18
                                       MCLAUGHLIN ON CLASS ACTIONS § 4:43 (17th ed. 2020); WRIGHT & MILLER, supra.
                                  19
                                             Here, certification under Rule 23(c)(4) is not appropriate. If we were to certify a Rule
                                  20
                                       23(c)(4) class to evaluate the conduct of the NFL itself, we would still need to have evidence
                                  21
                                       concerning what the NFL itself knew about the extent of problems, if any, at the club level.
                                  22
                                       Consider the element of the tort, namely that the defendant should have recognized the service
                                  23
                                       as necessary for the protection of the plaintiff. In evaluating what the NFL “should have
                                  24
                                       recognized” as “necessary for the protection of the plaintiffs,” it will be essential to prove the
                                  25
                                       extent of knowledge by the NFL of specific club level safeguards. As plaintiffs say, and the
                                  26
                                       NFL should have known it, then the NFL should have recognized the need. But if the NFL
                                  27
                                       believed the safeguards were adequate as to some teams (or all teams), there would not be
                                  28
                                                                                          23
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 24 of 25




                                   1   liability. A club by club probing of the NFL’s knowledge would still devolve into a myriad set

                                   2   of club by club issues.

                                   3        Furthermore, if a verdict in favor of a Rule 23(c)(4) class were rendered, then the state

                                   4   courts would have a devil of a time trying to dovetail that finding into the specifics of follow-

                                   5   up trials by individual players in state court (the procedure proposed by plaintiffs).

                                   6        The most effective and efficient way to litigate this case is to proceed to trial on a non-

                                   7   class basis. It is expected that some of the verdicts rendered by the jury in favor of plaintiffs

                                   8   would have collateral estoppel effect that would benefit their teammates. And, in the event of

                                   9   loss by plaintiffs, it would not prejudice other class members suing on their own.

                                  10        The decisions referred to by plaintiffs do not support their position. Plaintiffs refer

                                  11   repeatedly to Martin v. Behr Dayton Thermal Products LLC, 896 F.3d 405 (6th Cir. 2018).

                                  12   There, the Sixth Circuit affirmed certification of a class of owners of some 540 Ohio
Northern District of California
 United States District Court




                                  13   residential properties who alleged that the defendant automotive and dry-cleaning businesses

                                  14   had negligently allowed toxic substances to be released from their facilities into the

                                  15   groundwater underlying the class members’ properties. The class members asserted claims for

                                  16   diminution in property values and loss of use and enjoyment; they did not assert damages for

                                  17   personal injuries.

                                  18        The district court certified several common issues relating to the defendants’ breach, e.g.,

                                  19   “[w]hether or not it was foreseeable to [the defendants] that their improper handling and

                                  20   disposal of [the toxins] could cause” the groundwater plumes. Id. at 410. The district court did

                                  21   not certify the claims as a whole because the issues of fact-of-injury, proximate causation, and

                                  22   extent of damage would require individualized inquiries. Ibid. The Sixth Circuit affirmed,

                                  23   finding that while common issues did not predominate as to the case as a whole, common

                                  24   issues did predominate within the issues certified and trying the certified issues on a common

                                  25   basis was superior because it would materially advance the litigation and because the

                                  26   properties at issue were “in a low-income neighborhood, meaning that class members might

                                  27   not otherwise be able to pursue their claims.” Id. at 416.

                                  28
                                                                                       24
                                       Case 3:14-cv-02324-WHA Document 189 Filed 08/31/21 Page 25 of 25




                                   1         Martin is inapposite because the subject properties were all located in Ohio so only Ohio

                                   2   law applied. Here, as discussed, the laws of 23 different states (where each club was

                                   3   headquartered) are implicated. Moreover, recall that the NFL’s voluntarily assumed duty is to

                                   4   “ensure the proper recordkeeping, administration and distribution of medications” by the clubs.

                                   5   Dent II, 968 F.3d at 1132. The administration and distribution of medications is governed by a

                                   6   professional standard of care, not the ordinary reasonable person standard. Thus, the

                                   7   complexities raised by the differences in law are compounded by the necessity of examining

                                   8   both the NFL’s conduct towards the clubs under 23 different bodies of law, and the clubs’

                                   9   conduct towards the players under the medical professional standards of 23 different

                                  10   jurisdictions.

                                  11         The other decisions referred to by plaintiffs do not support certification of a Rule 23(c)(4)

                                  12   class here.
Northern District of California
 United States District Court




                                  13                                           CONCLUSION

                                  14         For the forgoing reasons, plaintiffs’ motion for class certification is DENIED.

                                  15

                                  16

                                  17

                                  18
                                  19        IT IS SO ORDERED.

                                  20

                                  21   Dated: August 31, 2021

                                  22

                                  23
                                                                                               WILLIAM ALSUP
                                  24                                                           UNITED STATES DISTRICT JUDGE
                                  25

                                  26
                                  27

                                  28
                                                                                       25
